DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-14, 16-19, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication to Cox 2012/0224823US in view of the US Patent Application Publication to Scadden 2009/0269011US.
In terms of claim 1, Cox teaches a fiber-optic connection assembly (Figure 5) comprising: a cable (Figure 5: 500), a fastener (Figure 5: 412/420), a fiber-optic connector (Figure 5: 502) and an adapter (Figure 5: 10), the cable (500) terminating with the fiber-optic connector (Figure 5: 500 and 502) and extending away from the adapter (Figure 5: 500 is extending away from 502), the fiber-optic connector (502) 
Cox does not teach a fastener, the fiber connector being removably connected to the adapter with the fastener, wherein the movement inhibition arrangement of the cover engages the protrusion on the adapter when the cover is in a mounted position to inhibit unintended access to the fastener.
Scadden teaches a cover (Figure 28: 32/34), a fastener (within 50 to latch onto 197), the fiber connector being removably connected to the adapter with the fastener (See Figures 10 and 28), wherein the movement inhibition arrangement of the cover engages the protrusion on the adapter when the cover is in a mounted position to inhibit unintended access to the fastener (Figure 28: 50 has grooves that are held in place the circumferential movement inhibition components on 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to 

As for Claim 2, Cox teaches fiber-optic connection assembly of claim 1, wherein the movement- inhibition arrangement (side wall 410) is a protrusion-engagement arrangement (see wall 410 engages with the sidewall of adapter 10 as shown in Figure 4 and 5) removably engaged with the protrusion so that the cover is inhibited from axial movement along the cable away from the fiber-optic connector and the adapter (Figure 6: when the cover 404 engage with the base 406 and the protrusion is engage with the fastener 412 which is in the close position of the cover will inhibited from axial movement along the cable 500).
As for Claim 3, Cox teaches fiber-optic connection assembly of claim 1, wherein the passageway is configured to removably receive at least a portion of the fiber-optic connector and at least a portion of the adapter (Figure 4: passageway is defined by the internal cavity within the cover 404).
As for Claim 4, Cox teaches fiber-optic connection assembly of claim 1, wherein the fastener (412) comprises a releasably-engaged connection between the fiber-optic connector and the adapter (the fastener 412 holds the connector 502 and the adapter 

As for Claim 5, Cox teaches fiber-optic connection assembly of claim 1, wherein the protrusion projects away from the adapter (See Figures 4 and 5: wherein the projection from the sidewalls of top and bottom are projected away from the middle of the adapter 10)

As for Claim 6, Cox teaches fiber-optic connection assembly of claim 1, wherein the movement-inhibition arrangement (Figure 4: sidewall 410 engage sidewall of adapter 10) is a lip (410), the lip being removably engaged with the protrusion (the lip of 410 is engage with the adapter side wall as shown in Figure 4: 410 and 10).

As for Claim 11, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a substantially rigid monolithic structure (See Figure 4 and 5).

As for Claim 12, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a channel (internal cavity of 404) configured to allow the cable (500) to be inserted therethrough (Figures 4 and 5).

As for Claim 13, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a channel defined by a clearance (see opening of 424) that is 

As for Claim 14, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a channel extending along the entire length of the cover (Figures 4 and 5: internal section of 404).

As for Claim 16, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover comprises a unitary structure (Figure 4: 404).

As for Claim 17, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (404) comprises a pair of sections (428 and 430) releasably connected to each other with a locking assembly (428 press lock with 430).
As for Claim 18, Cox teaches fiber-optic connection assembly of claim 1, wherein the pair of sections (428 and 43) are pivotally connected to each other along a hinge ([0008, 0014, and 0029]).
As for Claim 19, Cox teaches fiber-optic connection assembly of claim 1, wherein the cover (Figure 4: 404) comprises an open position (Figure 4) and a closed position (Figure 6), the cover configured to be in the closed position (Figure 6) when mounted about the fiber-optic connector and the adapter (Figure 6).
In terms of claims 30-31, Cox teaches a fiber optic connection assembly comprising: a cable (Figure 5: 500), a fastener (Figure 5: 412/420), a fiber-optic connector (Figure 5: 502) and an adapter (Figure 5: 10), the fiber optic connector being 
Cox does not teach the protrusion including a raised circumferential lip extending around the adapter; and wherein the movement inhibition arrangement is a circumferential lip that extends inward, and wherein the cover is removably mounted over the fastener, such that the circumferential lip of the movement inhibition arrangement releasably engages the raised circumferential lip extending around the adapt to inhibit unintended access to the fastener; wherein the lip is discontinuous.
Scadden teaches a cover (Figure 28: 32/34), a fastener (within 50 to latch onto 197), the fiber connector being removably connected to the adapter with the fastener (See Figures 10 and 28), the protrusion including a raised circumferential lip extending around the adapter (See Figure 28: lip protruded portion that holds 50 in place); and wherein the movement inhibition arrangement is a circumferential lip that extends .
Claims 9, 15, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication to Cox 2012/0224823US in view of the US Patent to Baldwin 9,905957US.
Regarding claims 9, 15, 20, and 32 Cox embodiment 1 (Figure 4 and 5) teaches the device of claims 1 and 30.
Embodiment 1 (Figures 4 and 5) does not teach wherein cover comprises a collar section and a tapered section, the collar section having a wider clearance than the tapered section, wherein the cover comprises a substantially circular cross-sectional geometry in the close positioned.
.
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication to Cox 2012/0224823US in view of the US Patent Application to Scadden 2009/0269011 and further in view of the US Patent to Conner 9,507,102US.
In regards to claims 7, 8, and 10 Cox teach the device of claim 1, Cox does not teach wherein the lip is circumferential and wherein the lip is discontinuous; wherein the cover is configured to rotate with respect to the fiber optic connector and adapter.
Conner a housing 100 that houses a connector 22 and an adapter 12 having a lip portion (40 and 43 as shown in Figure 2) which holds the connector and adapter inner shell in place (Figure 2: 40 and 43); wherein the cover (Figure 2; 60) is configured to rotate with respect to the fiber optic connector and adapter (Col 4 lines 20-45). The lip .  
Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. In this instant the applicant argued the prior of Scadden fail to remedy the shortcomings of Cox because nowhere does Scadden teach or suggest a “movement inhibition arrangement of the cover engages the protrusion on the adapter when the cover is in a mounted position to inhibit unintended access to fastener” (remarks Page 7 2nd Paragraph).
The examiner respectfully disagrees as shown below, Figure 28 illustrates an adapter 50 which contain fastener ridges to lock onto the level arm 197 of the connector. The adapter 50 contain protrusion on the side wall which interlock with movement inhibition protrusion / recess as annotated below. Hence the prior art of Scadden does teach a “movement inhibition arrangement of the cover engages the protrusion on the adapter when the cover is in a mounted position to inhibit unintended access to fastener”.

    PNG
    media_image1.png
    419
    616
    media_image1.png
    Greyscale

In regards to claim 30, the applicant argues the prior art of Scadden does not teach “an adapter with a raise circumferential lip that extends around the adapter and a cover with a movement inhibition arrangement that includes circumferential lip extending inwardly to engage the raise circumferential lip of the adapter” (Remarks Page 8).
The examiner respectfully disagrees as shown above the middle portion of the adapter is protrude into recess cavity that is defined by two raise circumferential protrusion on the cover (32/34). Further Figure 66 illustrates that the adapter has round shape with the outside of the adapter illustrates ridges and notches (raise lip portion) that interlocks with the cover 32. Therefore, the examiner considers the prior art of Scadden to teach the limitation of “an adapter with a raise circumferential lip that extends around the adapter and a cover with a movement inhibition arrangement that .
Conclusion
This action is therefore made FINAL for the reason(s) cited above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874